Title: To George Washington from Lieutenant George Hurlbut, 26 August 1778
From: Hurlbut, George
To: Washington, George


          
            May it please your Excellency
            New Rochel [N.Y.] 26th August 78
          
          I am set down to report the occurrences of the Day—Early this morning discoverd 16
            Ships, Anchored off frogs point, Several of them appeared to be very large—upon my
            Return, two Boat loads, of the Inhabitants of City Island, attempted to cut off my
            Retreat—receivd sundry shotts from them—at 2 P.M. 2 large Briggs, & Sloop, from
            the Eastward, Anchored off, near Huntington Harbour, near the same time, 6 Small
            Vessels, supposed to be foragers—went to the Eastward—I have the Honor, to be your
            Excellencys most Obedient Hbl. Servt
          
            george Hurlbut, Lieut. 2nd Regt Lt D——
          
        